Citation Nr: 0022248	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  97-27 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel






INTRODUCTION

The veteran served on active duty from February 1960 to 
November 1963, and from January 1991 to May 1991.  This case 
comes to the Board of Veterans' Appeals (Board) from a March 
1997 RO decision which denied service connection for PTSD.

FINDING OF FACT

The veteran has submitted evidence to show a plausible claim 
for service connection for PTSD.

CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty in the Air Force from 
February 1960 to November 1963.  He had additional service in 
the Army National Guard.  This included a period of active 
duty in the Army from January 1991 to May 1991 during the 
Persian Gulf War, and during this period he was stationed in 
Southwest Asia from early February 1991 to late April 1991 
and performed duties of a squad leader in a military police 
company.  His service records do not indicate that he engaged 
in combat.

The veteran contends he has PTSD which is attributable to 
traumatic experiences during the Persian Gulf War.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1999) (revised June 18, 1999, effective March 7, 
1997).

If the veteran did not engage in combat, his statements are 
inadequate to prove the occurrence of a stressor in service; 
such a stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).

At a November 1996 VA psychiatric examination, the veteran 
reported that he was in the "Army" from 1960 to 1963 and was 
"trained to kill."  He said it was very stressful to be 
waiting to go to Vietnam although he never went there.  (The 
veteran was in the Air Force during this period, and this 
period of service was before combat troops were sent to 
Vietnam.)  With regard to his 1991 Army active duty, the 
veteran reported that he was shot at when he first arrived in 
Saudi Arabia, that he witnessed several Scud missile attacks, 
and that he observed wounded and mutilated soldiers "all the 
time."  The examiner diagnosed PTSD.  The examiner 
apparently based the diagnosis of PTSD on the above-
unverified stressors reported by the veteran.

At a VA PTSD clinic in January 1999, the veteran said that he 
saw an Iraqi prisoner of war die after attacking a guard, and 
witnessed the rape of a male Iraqi.  In subsequent written 
statements, including one in February 2000, the veteran 
reported that the death of the Iraqi prisoner of war happened 
after an American soldier in his unit struck the soldier a 
few times after the Iraqi made threats to the guards.  The 
veteran also identified the date that he was exposed to the 
scud attack was February 3, 1991, and that he observed 
wounded and mutilated soldiers in the 3rd week of February 
1991.  

The preliminary question which the Board must address is 
whether the veteran's claim for service connection for PTSD 
is well grounded under 38 U.S.C.A. § 5107(a), meaning a claim 
which is plausible.  The Board finds that the claim is well 
grounded because there is a medical diagnosis of PTSD and of 
a nexus with service, and there is lay evidence of in-service 
stressors.  Gaines v. West, 11 Vet. App. 353 (1998).  The 
credibility of this information is presumed at the analysis 
stage of determining whether the claim is well grounded, 
although it might be open to question when the claim is later 
reviewed on the merits.  Id.  Accordingly, the Board holds 
that the veteran's claim is well grounded, and the appeal is 
allowed to this extent only.  Further review of the merits of 
the claim will be required after completion of the below 
described remand development.


ORDER

The claim for service connection for PTSD is well grounded, 
and to that extent only the appeal is granted.

REMAND

As noted above, the Board finds that the claim for service 
connection for PTSD is well grounded.  Since the claim is 
well grounded, the VA has a duty to assist the veteran in 
developing the facts pertinent to the claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. §§ 3.103(a), 3.159. 

The RO has requested the veteran to provide more specific 
stressor information, but has not made any efforts to 
corroborate his current statements of stressors with the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  In an effort to assist the veteran with his 
claim for service connection for PTSD, the Board finds that 
additional development (including an attempt to verify 
claimed in-service stressors, and the other action outlined 
below) is warranted.

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should forward the veteran's 
statements of alleged service stressors 
(along with copies of his service 
personnel records and any other relevant 
evidence) to the USASCRUR, and request 
that organization investigate and attempt 
to verify the alleged stressors.

2.  If the veteran's claimed stressors 
are verified by USASCRUR, the RO should 
obtain a medical opinion from the VA 
doctor who performed the November 1996 
psychiatric examination.  The doctor 
should be asked to clearly identify the 
claimed events which are considered 
stressors supporting the diagnosis of 
PTSD, and should fully explain why the 
stressors are considered sufficient under 
the standards of DSM-IV.

If the doctor who performed the November 
1996 VA examination is unavailable, the 
veteran should be afforded another VA 
psychiatric examination concerning 
claimed PTSD.  The claims folder must be 
provided to and reviewed by the examiner.  
PTSD should be diagnosed or ruled out in 
accordance with the standards of DSM-IV.  
If PTSD is diagnosed, the doctor should 
clearly identify the claimed events which 
are considered stressors supporting the 
diagnosis, and the doctor should fully 
explain why the stressors are considered 
sufficient under the standards of DSM-IV.

Thereafter, the RO should review the claim for service 
connection for PTSD.  If the claim remains denied, then a 
supplemental statement of the case should be issued to the 
veteran and his representative, and they should be given an 
opportunity to respond.  Then, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


